Citation Nr: 0121023	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for residuals of injury 
to the left knee.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  

The veteran has appealed an October 1997 rating decision in 
which the regional office (RO) denied service connection for 
left ear hearing loss.  He filed a Notice of Disagreement 
(NOD) with that decision in February 1998.  In a June 1998 
rating decision, the RO again denied service connection for 
left ear hearing loss, finding that the veteran had not 
submitted new and material evidence to reopen the claim.  As 
the veteran had timely filed a NOD after the October 1997 
rating decision, he need not have filed new and material 
evidence to reopen the claim.

The veteran has also appealed the RO's June 1998 denial of 
service connection for left knee injury.


REMAND

The veteran contends that he has current disability from 
hearing loss as a result of in-service noise exposure.  His 
service medical records show that he complained of ringing in 
his ears after exposure to excessive noise.  He was referred 
for a hearing evaluation.  The audiogram was normal.  An 
examiner noted an impression of sound sensitivity.  At his 
medical examination for separation from service, the veteran 
denied a history of ear trouble.  His hearing was 15/15 in 
both ears.

The veteran underwent a Department of Veteran's Affairs (VA) 
audiological examination in August 1997.  The audiologist 
interpreted the results as "not representative" of the 
veteran's organic hearing.  The examiner reported that the 
audiogram needed to be repeated as the August 1997 audiogram 
was ". . . unreliable due to inconsistencies . . . ."

The Board notes that the veteran testified in April 2001 that 
he had post service-employment at an air base.  He may have 
been exposed to aircraft noise during such employment.

During his April 2001 hearing, the veteran also testified 
that he injured his left knee several years before his entry 
into service.  He further testified that he re-injured the 
knee while engaged in combat in Vietnam.

His service medical records indicate that at the time of his 
pre-induction medical examination he gave a history of a pre-
service knee injury with occasional symptoms of instability 
and frequent pain.  During his service, he sought treatment 
for pain in his ribs and left knee after falling on some 
rocks.  At the time of his medical examination for separation 
from service, he gave a history of trouble with his knees and 
ankles.  A medical examiner reported that the veteran's lower 
extremities were clinically normal.

The RO denied service connection for a left knee disorder on 
the basis that service medical records showed that the 
veteran had a pre-service knee injury and there was no 
evidence of a severe injury in service or evidence that the 
veteran's knee disorder was aggravated during his service.

During his testimony, the veteran suggested that there may be 
additional treatment records which might show continuity of 
symptomatology of a left knee disorder since his separation 
from service.  He testified that he had or attempted to have 
treatment for his left knee at a VA medical center in Chicago 
soon after his separation from service.  He also testified 
that he intended to submit additional evidence relevant to 
his claims.

The record contains recently dated treatment notes from a 
private physician which narrate a history given by the 
veteran of an in-service left knee injury and continuous 
symptoms of swelling, pain, and limitation of motion.  The 
veteran testified that he had been seen by the same physician 
as early as 1969.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that is his 
responsibility to report for the examinations and to 
cooperate in the development of the claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2000)

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have ever treated the veteran for 
hearing loss or a left knee disorder.  
The RO should take all necessary steps to 
obtain any pertinent records which are 
not currently part of the claims folder 
and associate them with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
cause of his claimed left ear hearing 
loss.  The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should express an 
opinion whether it is as likely as not 
that the veteran's hearing loss, if any, 
is related to a disease or injury he 
incurred during his active military 
service.  All indicated tests and 
diagnostic studies should be performed.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.  The veteran should be afforded a VA 
examination to determine if he has a left 
knee disorder and, if so, whether it is 
as likely as not that the disorder was 
incurred in or aggravated during his 
active military service.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should express an opinion whether it is 
as likely as not that any left knee 
disorder identified was incurred in or 
aggravated during the veteran's active 
military service.

4.  If the appellant or his 
representative has or can obtain evidence 
that supports his claims, such evidence 
must be submitted to the RO.  In 
particular, he or his representative 
should submit medical evidence that shows 
that the veteran incurred hearing loss 
and/or a left knee disorder during his 
service.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




